Charge No:

Case 1:19-cv-02565-ADC Document 40-3 Filed 12/18/19 Page 1of1
- Page 41 of 1

846-2016-24046C F x Kh I . { tE 4 :

Charging Party: Cowgill, Terri.
Respondent: FIRST DATA

Subject:
Created By:
Date:

Note:

intake mail notes
Whitfield, Mattie

Qpr sr 2017}

GP is alleging Age (49) and Retaliation, CP was discharged on 9/14/15. Reason for releasing a call by Dawn
Rowe, Manager. On 2/16/15, CP was given a final wrilten warning for attendance. CP stated that these
absences were due to her doctor's appointment related io a medical condition that happend when she was Inz
car accident on her way to work. Co stated that she advised her manager Ms. Rowe at that itme, that she woul
be taking this to HR, CP scheduled a meeting with Annette Wood, HR. She advised CP that this would be
erased from her record. 2/26/15, CPIhadanottier FMCA approved'as she had previously been advised by the
Leave Manager that the first request was the wrong form and It was later advised by Ms. Woods that if was the
right form, just needed the doctor to fill the form out correctly. On 8/4/15, CP was given an JAP for a cafl that st
handled in July. Cp took the call on 7/11, [AP created on 7/28 and the call was not discussed with her until 8/4.
The JAP stated that Cp argued with the caller. The normal process is that they get their monitorings within 24-4
hours. {AP stated that CP would be meeting with her manager on a weekly basis for coaching. They met first
week 8/13 and not again. On 9/14/15, CP was discharged. Cp stated that R told OLLR that CP was discharge
for using FMLA at a time when the company was downsizing/off-shoring.

 

KDX5)}

 

 
